Citation Nr: 0818000	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-10 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

A chronic, acquired mental disorder was not present in 
service, a psychosis was not manifested within one year of 
the veteran's discharge from service, and no current mental 
disorder is etiologically related to service.  



CONCLUSION OF LAW

A mental disorder was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of a psychosis during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a mental 
disorder, claimed as mental illness.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in December 2004, prior to its 
initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for a mental disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

A review of the veteran's claims file reveals that the 
veteran requested and was scheduled for a Travel Board 
hearing, to be held on March 22, 2007.  Prior to the 
scheduled hearing, the veteran informed VA that he was 
incarcerated and that he needed to postpone his hearing until 
he was released from prison.  Alternatively, the veteran has 
requested that his appeal be put on hold until his release 
from prison, at which time he would like to be scheduled for 
a hearing.  

VA has a statutory obligation to assist the veteran in the 
development of his claim. The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, the Court has held that the 
Secretary is not authorized by statute or regulation to 
subpoena the warden at a correctional facility and direct the 
release of the appellant from that facility.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  

The veteran's expected release date, as verified by the RO, 
is in 2020.  There is simply no provision in the law that 
would justify holding an appeal in abeyance for such an 
extended period so that a hearing can be held.  The veteran 
has been given the opportunity to appear for a hearing.  He 
has clearly indicated that he cannot do so.  While the 
veteran has not withdrawn his request, in this case, there is 
simply no reasonable way in which his desire for a hearing 
can be accommodated.  Nevertheless, the veteran has availed 
himself of the opportunity to present written argument in 
support of his claim, and the Board has reviewed his 
submissions.  The Board also notes that the veteran is 
represented in this matter.  In this case, the Board believes 
that the veteran has been afforded a fair opportunity to 
present his case under the difficult circumstances of his 
incarceration.  

The Board also notes that service treatment records, private 
treatment records, records from the correctional facility, 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

The Board notes that a VA examination has not been conducted 
in this case and a VA medical opinion has not been obtained.  
The VCAA and the pertinent implementing regulation provide 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  In this case, as will be discussed in more detail 
below, the Board concludes that, as the evidence does not 
establish an in-service injury or disease that may be related 
to the claimed mental disorder, an examination or nexus 
opinion is not necessary to reach a decision on the claim.  

The veteran's in-service symptomatology was ultimately 
related to a personality disorder.  In the absence of any 
competent evidence that the veteran incurred a recognized 
psychiatric or mental disability in service, or demonstrated 
symptomatology that was not related to the diagnosed 
personality disorder or drug use, a remand for examination 
and/or medical opinion is not "necessary."  The duty to 
assist is not invoked where no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service, but compensation will not be paid for 
disability resulting from the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1110, 1131.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran was seen in the 
mental health clinic in November 1974 after being "busted" 
for possession of pot.  There was found to be no indication 
of mental disease or derangement.  In September 1975, the 
veteran complained of a rash on his hands due to nervous 
tension.  The provisional diagnosis was hysterical neurosis, 
conversion type.  The veteran was sent for further 
psychiatric evaluation, which was performed in October 1975.  
The veteran stated that he wanted to get out of the Air Force 
and feared he would go AWOL.  The resulting diagnosis was 
immature personality disorder, chronic and severe.  

The report of examination for discharge in November 1975 
shows that the veteran was found to have an immature 
personality disorder.  No other psychiatric or mental 
disorder was diagnosed.

As noted above, service connection may not be granted for 
personality disorders.  

The veteran has recently stated that he hears voices and 
experiences hallucinations.  The post-service medical 
evidence shows that he was diagnosed with a psychotic 
disorder not otherwise specified in September 2000.  However, 
this was described as "drug induced" and secondary to 
cocaine use.  There is no indication in the medical evidence 
that a psychosis was present within one year of the veteran's 
discharge from service or that such a disorder is 
etiologically related to service.

While there are other diagnoses in the post-service record, 
including dysthymic disorder, there is no medical evidence of 
any acquired psychiatric or mental disorder for at least 20 
years after discharge.  Moreover, there is no medical opinion 
that purports to link any current psychiatric or mental 
disability to the veteran's military service.  To the 
contrary; the post-service medical evidence appears to relate 
the veteran's symptomatology to drug and alcohol use. 

In essence, the evidence of a nexus between any current 
psychiatric or mental disorder and the veteran's military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a mental disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


